Citation Nr: 1012206	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will inform the Veteran if any 
further action is required on his part.  


FINDING OF FACT

There is no competent evidence of record linking any 
currently existing hearing loss for VA purposes to the 
Veteran's active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  Specifically, the discussion in an August 2006 
VCAA letter has informed the appellant of the information 
and evidence necessary to warrant entitlement to service 
connection for hearing loss.   See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the appellant's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to 
render a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with 
notice of what types of information and evidence were needed 
to substantiate his claim and he was provided with notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in 
the August 2006 VCAA letter. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA attempted to support the Veteran's claim by affording him 
VA audiological evaluations in 2007 and 2008.  
Significantly, as set out below, both examiners determined 
that the Veteran failed to cooperate with the testing and 
that the test results were determined to be unreliable.  
This failure to cooperate was solely due to the Veteran.  He 
was re-instructed on both test dates as to what was required 
and failed to comply.  The most recent examiner opined that 
further testing would not yield different results.  The 
Board finds that, due to the Veteran's failure to cooperate, 
no further testing is required to support the claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue on appeal decided herein has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing decreased hearing.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the appellant as a lay person has not been shown to 
be capable of making medical conclusions; thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A layperson is 
generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the appellant is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of 
lay observation."  The Court found the veteran's lay 
testimony regarding varicose vein symptomatology in service 
represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  The relevance of lay evidence is 
not limited to the third situation, but extends to the first 
two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the currently 
existing hearing loss.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr.

The issue regarding service connection for hearing loss does 
not involve a simple diagnosis or medical assessment.  See 
Jandreau; see also Woehlaert .  The appellant is not 
competent to provide more than simple medical observations 
such as noting that he had decreased hearing.  The appellant 
is not competent to provide a complex medical opinion 
regarding the etiology of the claimed hearing loss nor is he 
competent to provide lay evidence as to the exact extent of 
his hearing loss in terms of audiological levels in Hertz.  
See Barr.

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as a sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


Analysis

In July 2006, the Veteran submitted a claim of entitlement 
to service connection, in part, for bilateral hearing loss.  
He indicated on his application for compensation that the 
disorder began in 1966.  

There is no indication that the Veteran was exposed to 
acoustic trauma while on active duty.  The Veteran did not 
participate in combat and his military occupational 
specialty does not appear to be one which would be 
associated with acoustic trauma.  The Veteran worked as a 
supply specialist.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hearing loss.  Audiometer 
testing was conducted the time of the Veteran's separation 
examination in October 1967.  This testing, which has been 
converted from ASA units to ISO (ANSI) units, reveals that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not 
reported
5
LEFT
15
10
10
Not 
reported
5

The Veteran denied having or ever having had hearing loss, 
running ears and/or ear, nose or throat trouble on a Report 
of Medical History he completed at the time of his 
separation examination in October 1967.

There is no competent evidence of the presence of hearing 
loss for VA purposes dated within one year of the Veteran's 
discharge.  No medical records are associated with the 
claims file dated within one year of the Veteran's discharge 
which document hearing loss for VA purposes.  Service 
connection for hearing loss on a presumptive basis is not 
warranted.  

There appears to be competent evidence of the current 
existence of hearing loss for VA purposes.  The report of a 
private audiological evaluation which was conducted in 
December 2008 includes graphical results of audiometric 
testing which seem to indicate elevated hearing thresholds.  
The Board is unable to interpret this evidence in an effort 
to determine hearing acuity.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (which holds that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).

Significantly, even if the results of the December 2008 
private audiological evaluation do document the current 
existence of hearing loss for VA purposes, there is no 
competent evidence of record linking the currently existing 
hearing loss to the Veteran's active duty service.  The 
December 2008 record does not indicate in any way that the 
Veteran currently experiences hearing loss for VA purposes 
which was etiologically linked to his active duty service.  

The Board notes that VA scheduled the Veteran for 
audiological evaluations in February 2007 and April 2008 by 
two different examiners in an attempt to support his claim.  
Both examiners determined that the Veteran provided 
inconsistent responses to the testing which the audiologists 
found to be unreliable.  The Veteran was re-instructed 
during the testing on both occasions and attempts were made 
to elicit consistent and reliable results.  The examiner who 
conducted the February 2007 testing noted that the obtained 
responses did not appear to reflect the Veteran's best 
effort and that there was significant inter-test and intra-
test variability.  This examiner found that the Veteran 
failed to comply with the procedures.  It was recommended 
that the Veteran be examined by another audiologist.  The 
examiner who conducted the April 2008 audiological 
evaluation found that the Veteran had provided unreliable 
results on the two examinations.  The examiner noted that 
this pattern of behavior cast questionable 
validity/reliability of test results which are dependent on 
the full cooperation of the Veteran.  It was the opinion of 
the second examiner that scheduling further testing will not 
yield the needed cooperation.  The examiner noted that an 
opinion could not be given due to a lack of valid responses.  

The only evidence of record which indicates that the Veteran 
currently has hearing loss for VA purposes which was due to 
his active duty service is the Veteran's own allegations.  
The Veteran is competent to report that he has difficulty 
hearing.  However, he is not competent to report that he has 
a certain level of hearing impairment as measured in Hertz, 
nor is he competent to provide an etiological nexus between 
any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see 
also Woehlaert.  

As there is no competent evidence of record of the current 
existence of hearing loss for VA purposes dated within one 
year of discharge and as there is no competent evidence of 
record linking any currently existing hearing loss to the 
Veteran's active duty service, service connection for 
hearing loss is denied on a direct and presumptive basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of 
such evidence is against entitlement to service connection 
for hearing loss.  It follows that there is not a state of 
equipoise of the positive evidence with the negative 
evidence to permit favorable a determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is not 
warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection 
for tinnitus.  Significantly, the Veteran has not been 
afforded a VA examination to determine if he has tinnitus 
which was etiologically linked to his active duty service.  
VA attempted to examine the Veteran for compensation and 
pension purposes in 2007 and 2008.  As set out above, the 
audiological testing was determined to not be consistent and 
therefore unreliable.  No examination has been conducted, 
however, regarding the tinnitus claim.  The Board notes the 
Veteran is competent to report on the onset of tinnitus.  
Furthermore, the evaluation of tinnitus is different from 
the evaluation of hearing loss.  There is no indication in 
the record that a VA compensation and pension evaluation for 
tinnitus would not produce pertinent evidence.  The Board 
finds the Veteran should be afforded a VA examination to 
determine the nature and etiology of any tinnitus found on 
examination.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of 
all medical care providers who treated 
the Veteran for tinnitus.  After 
securing any necessary releases, obtain 
these records which have not already 
been associated with the claims file.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology/onset of any 
current tinnitus.  All indicated tests 
and studies should be performed, and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner for review of 
pertinent evidence, and the examination 
report should indicate whether such 
review was performed.  The examiner 
should be informed that the Veteran is 
competent to report on the onset of 
tinnitus.  The examiner should take a 
complete history of the Veteran's noise 
exposure prior to, during and subsequent 
to service, including any occupational 
and recreational noise exposure.

The examiner should be requested to 
offer an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current tinnitus is 
related to service.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

If it cannot be determined whether the 
Veteran currently has tinnitus that is 
related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so indicate in the report, 
and explain why this is so.

3.  Thereafter, readjudicate the issue 
of entitlement to service connection 
fort tinnitus.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


